


EXHIBIT 10.12

 

FIRST AMENDMENT TO AMENDED AND RESTATED ANNUAL INCENTIVE AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED ANNUAL INCENTIVE AGREEMENT (this
“Amendment”) by and between Arbor Realty Trust, Inc., a Maryland corporation
(the “Company”), and Ivan Kaufman (the “Executive”), is entered into as of
October 31, 2018.

 

W I T N E S S E T H:

 

WHEREAS, the Executive and the Company had previously entered into the Amended
and Restated Annual Incentive Agreement, dated March 31, 2017 (the “Agreement”);
and

 

WHEREAS, each of the Executive and the Company wish to amend the Agreement; and

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1.                                      A new Section 2(g) is hereby added to
the Agreement, as follows:

 

“(g)                            Upon the vesting of any award described in
Section 2(d) of this Agreement, the Executive may, in his sole discretion,
require the Company to satisfy all or a portion of the withholding obligations
arising in connection with such vesting by withholding from delivery of shares
of Common Stock otherwise due the greatest number of whole shares of Common
Stock having a value that does not exceed the applicable tax-withholding
obligation (giving effect to the maximum applicable statutory withholdings
rates), with any balance (resulting from a difference between the amount to be
withheld and the value of a number of whole shares of Common Stock) being paid
by withholding cash from other pay to which the Executive is entitled.  The
Company shall pay the value of such shares of Common Stock on behalf of and in
satisfaction of the Executive’s tax withholding obligations to the applicable
taxation authority.  For purposes of this Section 2(g), shares of Common Stock
shall be valued at Fair Market Value (as defined in the Arbor Realty Trust, Inc.
2017 Amended Omnibus Stock Incentive Plan) on the applicable date.”

 

2.                                      COUNTERPARTS.  This Amendment may be
executed in any number of counterparts, each of which shall be deemed to be an
original as against any party whose signature appears thereon, and all of which
shall together constitute one and the same instrument.  This Amendment shall
become binding when one or more counterparts of this Amendment, individually or
taken together, shall bear the signatures of all of the parties reflected hereon
as the signatories.

 

3.                                      RATIFICATION.  Except as modified by
this Amendment, the Agreement is hereby confirmed in all respects.

 

[NO FURTHER TEXT ON THIS PAGE]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

 

Arbor Realty Trust, Inc.,

 

a Maryland corporation

 

 

 

 

 

By:

/s/William C. Green

 

Name: William C. Green

 

Title: Chairman, Compensation Committee

 

 

 

 

 

/s/Ivan Kaufman

 

Ivan Kaufman

 

--------------------------------------------------------------------------------
